DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on August 17, 2021.  Claims 1, 4, 7-8, 14-16, and 18-20 are pending in the application.
Status of Objections and Rejections
The rejection of claims 5-6 and 9-13 is obviated by Applicant’s cancellation.
All rejections under 35 U.S.C. §112 from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 7-8, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teysseyre (U.S. Patent Pub. 2016/0047774) in view of Tayebi (U.S. Patent Pub. 2015/0360936), and further in view of Roesch (U.S. 7,770,432).
Regarding claim 1, Teysseyre teaches a gas sensor (Fig. 6D; [0038] line 5: the integrated gas sensor device 165a) comprising: 
an electrochemical film (Fig. 6D; [0041] lines 3-7: the chemireactive gas sensing compound 164 is a gel that includes a reaction agent that changes resistivity in response to reacting with a gas species such that the change in resistivity influences an electric current in the sensor electrode; claim 10: the gas sensing compound is an electrolyte; here the electrolyte gel 164 is deemed to be an electrochemical film) having 
a plurality of electrodes (Fig. 6D; [0041] line 12: sensor electrodes 108; [0039] lines 5-6: the metal pillars 160, which acts as additional sensor electrodes) coupled with the electrochemical film (Fig. 6D: showing the electrodes 108 and 160 coupled with the gas sensing compound 164) and formed at the second surface (Fig. 6D: showing electrodes 108 and 160 formed at the bottom surface of the gas sensing compound 164), wherein the plurality of electrodes are formed on a single surface of the electrochemical film (Fig. 6D: showing electrodes 108 and 160 formed on the bottom surface of the gas sensing compound 164); and
a semiconductor wafer (Fig. 6D; [0028] line 3: a semiconductor substrate 102; here the semiconductor substrate 102 is deemed to be a semiconductor wafer) coupled with the plurality of electrodes (Fig. 6D: showing electrodes 108 and 160 coupled with the substrate 102), wherein the semiconductor wafer is an application specific integrated circuit semiconductor (ASIC) wafer (Fig. 6D; [0028] lines 14-16: an application specific integrated circuit ASIC formed within the substrate 102), and wherein the gas sensor is monolithically integrated on to the ASIC wafer (Fig. 6D; [0002] lines 2-4: chemireactive gas sensor module integrated with microelectronic cir4cuits in a single package);
wherein the gas sensor is configured such that a gas to be sensed passes over the first surface of the electrochemical film (Fig. 6D; [0043] lines 4-6: openings 170 in the lid 166 permit entry of ambient gas species into the cap 104 to be sensed by the 

Teysseyre does not explicitly disclose the ASIC wafer (Fig. 6D: the semiconductor substrate102) is a CMOS wafer, and the gas sensor is monolithically integrated onto the ASIC CMOS wafer.
However, Tayebi teaches microelectromechanical systems (MEMS) for chemical and/or biological sensors to be directly microfabricated on their application-specific integrated circuit (ASIC) ([0001] lines 2-3, 5-8).  An assembly of metallic MEMS structures directly fabricated on planarized CMOS substrates, containing the ASIC, by direct deposition and subsequent microfabrication steps on the ASIC interconnect layers ([0006] lines 1-5).  The wafer-scale processing steps for multi-device assemblies monolithically integrated with the CMOS render a much reduced cost ([0006] lines 15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teysseyre by monolithically integrating the MEMS sensors into the ASIC CMOS substrate as taught by Tayebi because the monolithic integration of MEMS sensor and the ASIC CMOS substrate would render a much reduced cost ([0006] lines 15-17).

Teysseyre does not explicitly disclose wherein the plurality of electrodes form a comb or meander structure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teysseyre by employing interdigital electrodes, i.e., with a comb or meander structure, as taught by Roesch because make possible an especially accurate determination of the electrical resistance and the electrical conductivity of the surface material located between measuring electrodes (Col. 3, lines 19-23).

Regarding claim 4, Teysseyre, Tayebi, and Roesch disclose all limitations of claim 1 as applied to claim 1.  The embodiment of Teysseyre (Fig. 6D) does not explicitly disclose the ASIC CMOS wafer comprises laterally spaced structures having holes between them.
However, in another embodiment of Teysseyre (Fig. 9), Teysseyre teaches the chemireactive gas sensing compound 164, head space 172, and lid 166 are contained in a cavity formed within the substrate 102 such that the walls of the substrate 102 perform the function of the cap 104 ([0046] lines 9-12).  Thus, Teysseyre teaches the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teysseyre, Tayebi, and Roesch by incorporating openings into the cap that is formed by walls of the semiconductor substrate because the cap provides a container for the chemireactive gas sensing compound ([0043] lines 6-8) and the openings provide pathways for the gas to be sensed.

Regarding claim 7, Teysseyre teaches a passivation layer (Fig. 6D; [0036] line 4: insulator 149) between the electrochemical film and the semiconductor wafer (Fig. 6D: showing the insulator 149 between gas sensing compound 164 and the semiconductor substrate 102; [0036] lines 4-5: the insulator 149 provides cover of the sensor electrodes 108 at selected locations; thus the insulator layer 149 is deemed to be the passivation layer that protects the sensor electrodes).

Regarding claim 8, Teysseyre teaches a dielectric layer (Fig. 6D; [0036] line 4: insulator 149) coupled between the electrochemical film and the semiconductor wafer (Fig. 6D: showing the insulator layer 149 between gas sensing compound 164 and the semiconductor substrate 102;), and wherein the dielectric layer comprises an etched ([0035] lines 6-7: via openings in the substrate 102 can be etched) cavity portion (Fig. 4B, 6A; [0035] line 1: vias 142 are formed in the substrate 102, here the via 142 is 

Regarding claim 14, the designation of “configured to be an alcohol sensor” is deemed as a functional limitation for intended use and not further limiting in so far as the structure of the product is concerned. In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II). The gas sensor as taught by Teysseyre, Tayebi, and Roesch is identical to the presently claimed structure and would therefore have the ability to perform the use recited in the claim.

Regarding claim 15, Teysseyre teaches the electrochemical film is a solid electrolyte ([0041] lines 13-14: the chemireactive gas sensing compound 164 can be dispensed as a liquid and then cured to form a gel; thus becoming a solid electrolyte).

Regarding claim 16, the designation “wherein the electrochemical film and the plurality of electrodes form an electrochemical fuel cell” does not limit the claim to a particular structure because it is only the intended result of the structure of electrochemical film and the plurality of electrodes.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. MPEP 2111.04(I).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teysseyre in view of Tayebi and Roesch, and further in view of Watanabe (U.S. 7,306,712).
Regarding claim 18, Teysseyre, Tayebi, and Roesch disclose all limitations of claim 1 as applied to claim 1.  Teysseyre, Tayebi, and Roesch do not explicitly disclose at least some of the plurality of electrodes comprise a porous material such that a gas to be sensed and/or reactants are able to pass through the at least some of the plurality of electrodes.
However, Watanabe teaches a gas sensor for measuring gas concentration (Col.1, lines 7-8).  The electrode 203 and/or 204 is a porous electrode which is made of carbon and carriers a catalyst (Col. 10, lines 58-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teysseyre, Tayebi, and Roesch by utilizing porous electrodes as taught by Watanabe because the porous electrode enables the measurement gas access to the proton conductive layer through the electrode (Fig. 4; Col. 10, lines 58-59).  Further, the designation “such that a gas to be sensed and/or reactants are able to pass through the at least some of the plurality of electrodes” is for the intended result and does not limit the claim scope.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. MPEP 2111.04(I).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-16, and 18 has/have considered but are unpersuasive in light of new grounds for rejection.
First, Examiner notes that the prior art, Pham (U.S. 6,103,080), is not relied on for any rejection in the prior Office action mailed on May 17, 2021 and thus removed.  Also, Pham is not relied on for any rejection in the instant Office action.  Thus, no new grounds of rejection are introduced unless necessitated by Applicant’s amendments.
Applicant argues the sensor of Roesch functions inherently differently to the sensor of the current application as the sensor of Roesch is a soot sensor (page 6, para. 3, lines 1-2).  Specifically, Applicant points out the difference between Roesch that the measuring electrodes 14, 16 are located on a top surface of the sensor (page 6, para. 3, lines 2-3) and the amended claim 1 that the electrodes are on the opposite side of the surface of the sensor that the gas to be sensed travels over (page 6, para. 4, lines 4, lines 3-5).  This argument is unpersuasive because Roesch is not relied on to teach the structural limitations of the gas sensor regarding the electrodes and the electrochemical film.  In this case, Teysseyre teaches the structural limitations of the claimed gas sensor comprising the electrochemical film and the electrodes.  Teysseyre does not explicitly disclose the plurality of electrodes form a comb or meander structure.  However, Roesch is relied on to teach the use of such interdigitated measuring electrodes that are interleaved with each other (Roesch, Fig. 1-2; Col. 3, lines 16-19) advantageously makes possible an especially accurate determination of the electrical resistance and the electrical conductivity of the surface material located between 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                      

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795